IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                              November 14, 2012 Session

   ROBERT THOMAS EDMUNDS v. DELTA PARTNERS, L.L.C., ET AL.

             Direct Appeal from the Circuit Court for Robertson County
                   No. 74CCI-2009-CV24       Ross H. Hicks, Judge


              No. M2012-00047-COA-R3-CV - Filed December 18, 2012



HOLLY M. KIRBY, J., CONCURRING SEPARATELY

I agree fully with the majority’s analysis in this case. I concur separately only to add a
comment as to the portion of the opinion on the Fair Labor Standards Act.

In this case, we are affirming the trial court’s award to Mr. Edmunds under the Fair Labor
Standards Act and under his employment contract. It is unusual, though possible, for an
employee whose duties would place him within the protections of the Fair Labor Standards
Act to also have an enforceable claim for salary under an employment contract. It is highly
unusual for such an employee to have a contractual salary of as much as $65,000 per year.
Here, the trial court found that Mr. Edmunds was not an administrative employee who was
exempt from the FLSA. As noted by the majority, the issues raised on appeal do not include
this ruling; that is the only reason why it is not among the issues we review on appeal. That
is why we find ourselves with the anomaly of an opinion that enforces a contractual salary
claim of $65,000 per year as well as an FLSA claim.




                                          _______________________________________
                                          HOLLY M. KIRBY, JUDGE